DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S NOTE: The applicant defines the computer readable storage medium to exclude signal in the specification, see for example [0053]. Thus the medium is treated under this interpretation. 
Claim Objections
Claim 8 and 18 are objected to because of the following informalities:  The claims recite a computer readable storage medium that is “executable,” which renders the medium inactive in the claims. It is recommended to the applicant to recite “the program instructions, when executed by a computer system…”  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,542,010 (15/152,004) and claim 1-20 of U.S. Patent No. 11,025,656 (16/671,267). Although the claims at issue are not identical, they are not patentably distinct from each other because in both instances, the claims are drawn to a system, method or medium for creating and/or using target signatures in an intrusion detection system for determining whether or not a threat has taken place. Similarly, in both instances a similarity measure may be attained and integrated to create a metric used to categorize source signatures into appropriate categories. 
Allowable Subject Matter
Claims 1-20 are objected to for containing allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, Epstein et al  (US 2017/0262523), discloses a device discovery system includes a data storage medium to store a clustered data structure including device signatures grouped according to clusters. Each device signature includes device information. Each cluster from a sub-set of the clusters has a different device name. The system also includes an input/output sub-system to receive, from a remote device, a first device signature describing information about a first device, and a processor to perform a decision process based on the clustered data structure with the first device signature as input yielding an output including a first device name or an indication that a name associated with the first device signature is unknown. The processor is operative to prepare a response message including data about the output. The input/output sub-system is operative to send the response message to the remote device.
The prior art, Bornea et al (US 2013/0332467), discloses data elements from data sources and having a data value set are linked by using hash functions to determine a dimensionally reduced instance signature for each data element based on all data values associated with that data element to yield a plurality of dimensionally reduced instance signatures of equivalent fixed size such that similarities among the data values in the data value sets across all data elements is maintained among the plurality of instance signatures. Candidate pairs of data elements to link are identified using the plurality of instance signatures in locality sensitive hash functions, and a similarity index is generated for each candidate pair using a pre-determined measure of similarity. Candidate pairs of data elements having a similarity index above a given threshold are linked.
The prior art, Beyah et al (US 2013/0139263), discloses  device type fingerprinting based on properties of network traffic originating from a device to be identified. In one implementation, the method includes capturing packets routed through a network at an intermediate node between the originating device to be identified and destination, measuring properties of the captured traffic, including packet inter-arrival time, and generating a signature based on the measured properties that includes identifying information about the hardware and/or software architecture of the device. Various implementations do not require deep packet inspection, do not require a managed device-side client, are protocol and packet payload agnostic, and effective for MAC or IP-level encrypted streams. Also, various implementations can provide wired-side detection of wireless devices and device types and can detect both previously detected and unknown devices.
However, none of the prior arts of record, either alone or in combination, discloses all the limitations of the independent claim, 1, 8, 15, and 18, including, but not limited to "creating, by the computer system, a set of similarity measures of source and target signatures, wherein the source signatures come from a source intrusion and detection computer system and the target signatures come from a target intrusion and detection computer system, and wherein the source signatures correspond to known threats to resources in the source intrusion and detection computer system, the target signatures correspond to known threats to resources in the target intrusion and detection computer system, and the source and target signatures have different sets of descriptive elements; integrating, by the computer system, the set of similarity measures to generate an overall similarity metric; using, by the computer system, the overall similarity metric to find appropriate categories in the target signatures into which the source signatures should be placed; placing, by the computer system, the source signatures into the appropriate categories to create a mapping from the source signatures to the target signatures, the mapping being from source signatures used by the source intrusion and detection computer system to target signatures used by the target intrusion and detection system; creating, by the computer system, target signatures corresponding to and based on the mapping” or “receiving, at the target intrusion and detection computer system, target signatures, wherein the target signatures have been created using a mapping from source to target signatures, the source signatures come from a source intrusion and detection computer system and the target signatures come from the target intrusion and detection computer system, and wherein the source signatures correspond to known threats to resources in the source intrusion and detection computer system, the target signatures correspond to known threats to resources in the target intrusion and detection computer system, and the source and target signatures have different sets of descriptive elements; using the received target signatures to determine whether a threat has occurred to the resources in the computer environment of the target intrusion and detection computer system.”  Therefore, independent claims 1, 8, 15, and 18are allowable over the prior arts of record. Likewise, the associated claims which depend from independent claims 1, 8, 15, and 18 are allowable by virtue of their dependence on the independent claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). In the instant case, a terminal disclaimer should be filed and an amendment overcoming the claim objections should be made. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burman (US 2011/0246402) discloses an acoustic event classifier uses particle swarm optimization (PSO) to perform a flexible time correlation of a sensed acoustic signature to reference acoustic signatures in a multi-dimensional parameter space. The classifier may fuse the acoustic signatures from multiple acoustic sensors to form the sensed acoustic signature. The approach is generally applicable to classify all types of acoustic events but is particularly well-suited to classify "explosive" events such as gun shots, mortar blasts, improvised explosive device blasts etc.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436